Owen, J.
The questions calling for consideration appear to be these: (1) What estate does the widow take under the will? (2) Were her rights under the will determined by the final decree of November 5, 1918?
At the time Catherine was born testator was seventy-eight or seventy-nine years of age. His wife Mary was then about thirty-five years of age. At the time of testator’s death testator was eighty-nine years of age and his widow about forty-five years of age. Catherine was a half-sister *94of his other children. Testator wrote his own will. It is apparent from the will that the nurture and education of Catherine was the subject of his anxiety. He desired to make ample provision for her support and education until she reached the age of twenty years, during which time he wanted her under the care and influence of her mother. He accordingly gave to his wife the use and enjoyment of all the income from his estate for the comfortable support and maintenance of his widow and Catherine and the education of Catherine until she attains the age df twenty years. If the income should prove insufficient for the purpose, then his executors were empowered to sell all of his real estate and use the proceeds of such sales, and also all notes, moneys, and insurance policies that may be necessary, for their support and education. That this provision was not made for the continual support of the widow is manifest by the provision that if Catherine died before she became twenty years of age, then his estate was to be divided as therein indicated, between his wife and his children. This provision of the will conclusively negatives any thought that he was making provision for the support and maintenance of his widow as long as she should live. If that were his purpose he would not have provided for the distribution of his estate upon Catherine’s death. The bequest of the income is for a limited period, namely, until Catherine attains the age of twenty years. It is not for a longer time. The testator provided two contingencies upon which the bequest of the income to his wife should terminate. The first was when Catherine became twenty years of age. The second, if Catherine should die before she became twenty years of age. Catherine has attained the age of twenty years, her mother living. This terminates the bequest of income. The question is,' How shall the estate be distributed ?
The will does not expressly provide how the estate shall be distributed upon such contingency. The only provision for the distribution of the estate expressly mentioned in the *95will rests upon the contingency of Catherine’s death before she is twenty years of age. In that event, according to the terms of the will, one third of his estate goes to his widow and the remaining two thirds is to be divided pro rata among his children, including Catherine. Now it is plain that if Catherine is dead she cannot participate in a distribution of the estate. Here is an ambiguity in the will, and the situation enjoins upon courts the duty of discovering the intent of the testator and giving it effect. «¡
Our consideration of the will thus far makes plain the following: (1) The bequest of income was not to be continued after Catherine reached twenty years of age; (2) should Catherine not live that long, it was to cease upon her death. If Catherine died before she reached twenty years of age, one third of his estate was to go to his widow and the other two thirds divided equally among his children. It is plain that a division of his estate was contemplated when the bequest of income terminated. True, the will does not expressly so provide, in case of its termination by lapse of time. The express provision, however, for distribution if Catherine should die before reaching twenty years of age strongly indicates such a purpose on the part of the testator, and this indication finds almost conclusive corroboration in the provision that Catherine is to share in the two thirds which is to be divided among the children expressly mentioned in the will. So we conclude that the dominant purpose of the testator in making the bequest of income was to provide for the education of Catherine; that the bequest of income should continue only so long as it was necessary for that purpose; that the testator deemed that that necessity would cease when Catherine attained the age of twenty years or at her death; that when that purpose was attained he proposed a division of his estate, one third to his widow and the remaining two thirds to his children, including Catherine, they to share equally in such two thirds.
We now come to consider the effect of the final decree. *96It is contended that the final decree construed the will as bequeathing the -income to the widow for the term of her natural life, and that as that decree was not appealed from and stands unreversed it is res adjudicata, and forecloses a different construction. It is conceded that the decretive or ordering portion of the decree does not so provide, but it is said that such was the intention, purpose, and construction of the court appears from the recitals found in that document, where it is said: “and by the construction and decree by the court to the third paragraph and subdivision of said will, the widow Mary S. Corse is given the use, benefit, and enjoyment of the entire property, in conjunction with the right of her daughter Catherine S. Corse, during the term of her natural life.” In this latter proceeding the county judge held that this recital was a part of the decree and res adjudicata between the parties. This contention has prompted us to a very careful consideration of the nature, purpose, and character of a judgment. Blackstone defines judgments as “the sentence of the law pronounced by the court upon the matter contained in the record.” 3 Bl. Comm, p. 395. Freeman in his work on Judgments (vol. 1, 5th ed.), sec. 2, says: “A judgment, except where the signification of the word has been changed by statute, is defined as being ‘the decision or sentence of the law pronounced by a court or other competent tribunal upon the matter contained in the record.’ ” In Ætna Ins. Co. v. Swift, 12 Minn. 437, 444, the court said:
“A judgment is the final determination of the rights of the parties in an action. It is the sentence of the law pronounced by the court upon the matter contained in the record.”
At sec. 68 in 1 Freeman on Judgments (5th ed.) it is said:
“At common law, the judgment or sentence of law commenced with ‘it is considered by the court that plaintiff or *97defendant recover,’ etc. Those words were considered peculiarly appropriate, as involving and expressing the idea that what was about to be ordered was not the sentence of the judges, but of the law. They came to be inseparably associated in the minds of lawyers with the entry of a judgment.”
The author then shows that in modern times the use of this particular language is not necessary, but any words of the same meaning or significance are sufficient: such as, “It is ordered, adjudged, and decreed.” However, it seems that some such words are still essential to indicate that what follows is the sentence of the law pronounced by the court. While not necessary, especially in actions at law, it is common practice to precede the sentence of the law with a recital of the precedent facts or proceedings upon which the sentence of the law is based. These recitals, however, are no part of the sentence of the law, but rather a review of the proceedings which authorized the sentence. True, these recitals often constitute judicial determinations of the facts therein stated and are often accorded conclusive effect, such as the recital that service of summons was duly made, that the defendant failed to answer, that an assignee has fully discharged the duties of his trust, etc. Magnus v. Sleeper, 69 Wis. 219, 34 N. W. 149; Schmidt v. Stolowski, 126 Wis. 55, 105 N. W. 44. However, these recitals form no part of the sentence of the law, but merely show justification for pronouncing the sentence of the law. A reference to the sentence of the law (the judgment) rendered by the court November 5, 1918, discloses an absence of any direction for the distribution or disposition of the estate under the present contingency. It contains no direction as to what shall be done with the estate when Catherine attains the age of twenty years, her mother living; neither is it declared as the sentence of the law that the widow is entitled to the income of the estate so long as she shall live. The recitals to which we are referring as indicating the view of the court that the *98widow is entitled to the income for life appear to have no proper place in the decree. It is not a recital of any fact justifying the decree or upon which it is based. It appears to be nothing more than a recitation of how the court is going to construe the will. A recital of the will in hcec verba would be far more to the point. At any rate, in pronouncing the sentence of the law the court does not construe the will in accordance with its pre-asserted views, and, if it had, it would have been error. If this judgment be ambiguous it must, if reasonably possible, be so construed as to exclude error. Maxcy v. McCord, 120 Wis. 571, 98 N. W. 529, 923. We know of no compelling principle requiring a construction of this judgment tainting it with error and defeating the manifest will and purpose of the testator. We hold that the final decree of November 5, 1918, did not award the widow a life estate, and that upon the present petition of the Manufacturers National Bank of Racine the county court should enter an order construing the will as herein indicated.
By the Court. — Judgment reversed, and cause remanded with instructions to enter an order or decree construing the will as indicated in this opinion.